Exhibit 10.1

STOCK PURCHASE AGREEMENT

among

ENOBIA PHARMA CORP.,

ALEXION PHARMACEUTICALS, INC.

and

THE SELLERS LISTED ON

SCHEDULE I ATTACHED HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

           Page   1.  

Purchase and Sale of the Shares

     1     

1.01.

 

Purchase of the Shares from the Sellers

     2     

1.02.

 

Certificates

     2     

1.03.

 

Further Assurances

     2     

1.04.

 

Purchase Price for the Shares

     2     

1.05.

 

Closing

     3     

1.06.

 

Withholding Rights

     3    2.  

Representations of the Sellers

     3     

2.01.

 

Shares

     3     

2.02.

 

Authority; No Conflict; Required Filings and Consents

     4     

2.03.

 

Litigation

     4     

2.04.

 

Tax Advisors

     5     

2.05.

 

Consultation with Counsel; Information

     5     

2.06.

 

Escrow and Future Consideration

     5    3.  

Representations of the Buyer

     5     

3.01.

 

Organization, Standing and Power

     5     

3.02.

 

Authority; No Conflict; Required Filings and Consents

     5     

3.03.

 

Litigation

     6     

3.04.

 

Investment Representation

     6    4.  

Conditions to Obligations of the Buyer and the Sellers

     7     

4.01.

 

Satisfaction of Closing Conditions Under Merger Agreement

     7    5.  

Conditions to Obligations of the Buyer

     7     

5.01.

 

Continued Truth of Representations and Warranties of the Sellers

     7     

5.02.

 

Closing Deliveries

     7    6.  

Conditions to Obligations of the Sellers

     7     

6.01.

 

Continued Truth of Representations and Warranties of the Buyer

     7    7.  

Indemnification

     8     

7.01.

 

Indemnification by the Sellers

     8     

7.02.

 

Indemnification by the Buyer

     8     

7.03.

 

Claims for Indemnification

     8     

7.04.

 

Survival of Representations

     8    8.  

Other Agreements

     8     

8.01.

 

Release of Claims

     8     

8.02.

 

Tax Reimbursements

     9     

8.03.

 

Treatment as Company Equityholder

     9    9.  

Termination of Agreement

     9     

9.01.

 

Termination of Merger Agreement

     9     

9.02.

 

Termination by Agreement of the Parties

     9     

9.03.

 

Effect of Termination

     9   

 

- i -



--------------------------------------------------------------------------------

 

10.  

Miscellaneous

     9     

10.01.

 

Notices

     9     

10.02.

 

Entire Agreement

     10     

10.03.

 

No Third Party Beneficiaries

     10     

10.04.

 

Assignment

     10     

10.05.

 

Severability

     10     

10.06.

 

Counterparts and Signature

     10     

10.07.

 

Interpretation

     10     

10.08.

 

Governing Law

     11     

10.09.

 

Remedies

     11     

10.10.

 

Submission to Jurisdiction.

     11     

10.11.

 

Foreign Exchange Conversions

     12   

 

- ii -



--------------------------------------------------------------------------------

Exhibits

 

A

   —    Agreement and Plan of Merger dated as of December 28, 2011, as amended
by a First Amendment to Agreement and Plan of Merger dated the date hereof.

 

B

   —    Form of Promissory Note.

Schedules to be provided by the Sellers

 

I    —    Shares to be Sold by Sellers

 

- iii -



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (the “Agreement”) made as of the 1st day of
February, 2012, by and among ENOBIA PHARMA CORP, a Delaware corporation (the
“Company”), ALEXION PHARMACEUTICALS, INC., a Delaware corporation (the “Buyer”),
and the individuals listed on Schedule I attached hereto (individually, a
“Seller” and collectively, the “Sellers”), who hold Company Options of
the Company.

Preliminary Statement

1. The Buyer, EMRD Corporation, a Delaware corporation and a wholly owned
subsidiary of the Buyer (the “Transitory Subsidiary”), M. Luc Mainville,
Jonathan Silverstein, Robert Heft and David Bonita, solely in their capacity as
the Stockholder Representatives (the “Stockholder Representatives”), and the
Company entered into an Agreement and Plan of Merger dated as of December 28,
2011, as amended by a First Amendment to Agreement and Plan of Merger dated the
date hereof (as so amended, the “Merger Agreement”), attached hereto as Exhibit
A.

2. Capitalized terms used herein and not defined herein shall have the meaning
set forth in the Merger Agreement.

3. Each Seller is the holder of the Company Options set forth opposite his or
her name on Schedule I attached hereto.

4. Following the execution and delivery of this Agreement, but prior to the
Share Closing (as hereinafter defined), each of the Sellers will exercise such
Company Option and become the owner of the number of shares of Company Common
Stock (collectively, the “Shares”) set forth opposite his or her name on
Schedule I attached hereto resulting from the exercise of such Company Option
(it being understood that the Shares include only the Shares of Company Stock
obtained by Seller upon exercise of each such Company Option and do not include
any other shares of Company Stock owned by such Seller prior to, or acquired by
such Seller after, the time of the exercise of such Company Option). Each Seller
shall pay the exercise price of its Company Options by delivery to the Company
of a Promissory Note in the form attached hereto as Exhibit B (the “Promissory
Note”).

5. The Buyer desires to purchase, and the Sellers desire to sell, the Shares for
the consideration set forth below, subject to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereby agree as follows:

1. Purchase and Sale of the Shares

 

- 1 -



--------------------------------------------------------------------------------

1.01. Purchase of the Shares from the Sellers. The Buyer and each Seller agree
to effect the following transactions in the following order:

(a) On the day prior to the Closing Date, each Seller shall exercise all Company
Options held by such Seller; and

(b) On the Closing Date, prior to the Effective Time, each Seller shall sell,
transfer, convey, assign and deliver to the Buyer, and the Buyer shall purchase,
acquire and accept from each Seller, all of the Shares owned by such Seller, as
set forth opposite such Seller’s name on Schedule I attached hereto (the “Share
Closing”).

1.02. Certificates. At the Share Closing, each Seller shall deliver to the Buyer
certificates evidencing the Shares owned by such Seller duly endorsed in blank
or with stock powers duly executed by such Seller. In order to facilitate the
Share Closing, each Seller hereby grants to the Secretary of the Company an
irrevocable power of attorney to endorse the Shares for transfer to the Buyer in
accordance with the terms and conditions of this Agreement.

1.03. Further Assurances. At any time and from time to time after the Share
Closing, at the Buyer’s request and without further consideration, each of the
Sellers shall, at the Buyer’s expense, promptly execute and deliver such
instruments of sale, transfer, conveyance, assignment and confirmation, and take
all such other action as the Buyer may reasonably request, more effectively to
transfer, convey and assign to the Buyer, and to confirm the Buyer’s title to,
all of the Shares owned by such Seller.

1.04. Purchase Price for the Shares.

(a) The purchase price to be paid by the Buyer for each Share (the “Purchase
Price”) shall be the portion of the Total Consideration payable from time to
time in accordance with the terms and conditions of the Merger Agreement with
respect to a share of Company Common Stock owned by a Company Equityholder
immediately prior to the Effective Time. The Purchase Price shall be payable by
the Buyer to each Seller at the time, and in the manner, payments of the Total
Consideration are otherwise payable by the Buyer or the Transitory Subsidiary in
accordance with the terms and conditions of the Merger Agreement. The Purchase
Price shall be subject to reduction and withholding as set forth in this
Section 1.04.

(b) Each Seller authorizes and instructs Buyer to withhold from the payment of
the Purchase Price to such Seller an amount necessary to satisfy and pay in full
any amounts due under such Seller’s Promissory Note, each Seller directs Buyer
to remit such amount to the Company in satisfaction in full of all amounts due
under such Promissory Note and each Seller directs the Paying Agent to pay to
the Company such amount as shall be payable by such Seller with respect to taxes
due as a result of the exercise of Company Options (the “Tax Amount”) and to
deduct the Tax Amount from the amounts otherwise payable to such Seller.

 

- 2 -



--------------------------------------------------------------------------------

(c) Each Seller agrees that he or she shall pay his or her pro rata share (as
determined below) of any costs or expenses incurred by the Buyer, the Company or
their respective Subsidiaries on or prior to the date hereof in connection with
the negotiation, preparation and execution of this Agreement, the First
Amendment to Agreement and Plan of Merger dated the date hereof, or any tax
analysis and advice obtained and all documents entered into by the Buyer, the
Company or their respective Subsidiaries in connection therewith (the
“Transaction Expenses”). Each Seller’s pro rata share of the Transaction
Expenses (the “Expenses Share”) shall be determined by multiplying the
Transaction Expenses by a fraction, the numerator of which is the number of
Shares being sold by such Seller to the Buyer under this Agreement and the
denominator of which is the total number of Shares being sold to the Buyer under
this Agreement. The Transaction Expenses shall be paid by the Buyer to the
parties and in the amounts set forth on the Closing Payment Certificate and each
Seller agrees that the Purchase Price otherwise payable to such Seller shall be
reduced by such Seller’s Expenses Share.

1.05. Closing. The Share Closing shall take place on the Closing Date, prior to
the Effective Time, at the offices of Wilmer Cutler Pickering Hale and Dorr LLP,
60 State Street, Boston, Massachusetts 02109, unless another date, place or time
is agreed to in writing by the Buyer and the Sellers. Following the Share
Closing, the Sellers shall have no further ownership rights in the Shares sold
to the Buyer and shall only have the right to receive the Purchase Price.

1.06. Withholding Rights. Each of the Paying Agent, the Buyer and the Escrow
Agent shall be entitled to deduct and withhold from any consideration otherwise
payable pursuant to this Agreement to the Sellers such amounts as it is required
to deduct and withhold with respect to the making of such payment under the
Code, or any other applicable state, local or non-U.S. Tax law. To the extent
that amounts are so deducted or withheld by the Paying Agent, the Buyer or the
Escrow Agent, as the case may be, such withheld amounts shall be (i) remitted by
the Paying Agent, the Buyer or the Escrow Agent, as the case may be, to the
applicable Governmental Entity, and (ii) treated for all purposes of this
Agreement as having been paid to such Seller in respect of which such deduction
and withholding was made by the Paying Agent, the Buyer or the Escrow Agent, as
the case may be.

2. Representations of the Sellers

Each Seller severally represents and warrants to the Buyer as follows:

2.01. Shares.

(a) Upon the exercise of the Seller’s Company Option, such Seller shall have
good and marketable title to the Shares, free and clear of any and all Liens.
Schedule I attached hereto sets forth a true and correct description of all
Shares to be owned by such Seller upon the exercise of such Company Option.

 

- 3 -



--------------------------------------------------------------------------------

(b) Such Seller has the full right, power and authority to enter into this
Agreement and to transfer, convey and sell to the Buyer at the Share Closing the
Shares to be sold by such Seller hereunder and, upon consummation of the
purchase contemplated hereby, the Buyer will acquire from such Seller good and
marketable title to such Shares, free and clear of all Liens.

(c) No broker of finder has acted for such Seller in connection with this
Agreement or the transactions contemplated hereby, and no broker or finder is
entitled to any brokerage or finder’s fee or other commissions in respect of
such transactions based upon agreements, arrangements or understandings made by
or on behalf of such Seller.

2.02. Authority; No Conflict; Required Filings and Consents.

(a) This Agreement has been duly executed and delivered by such Seller and
constitutes the valid and binding obligation of such Seller, enforceable against
such Seller in accordance with its terms.

(b) The execution and delivery of this Agreement by such Seller do not, and the
consummation by such Seller of the transactions contemplated by this Agreement
shall not, (i) conflict with, or result in any violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of termination, modification, amendment, cancellation or
acceleration of any obligation or loss of any material benefit or to increased,
additional, accelerated or guaranteed rights or entitlements of any Person)
under, require a consent or waiver under, constitute a change in control under,
require the payment of a penalty under or result in the imposition of any Lien
on such Seller’s assets under, any of the terms, conditions or provisions of any
lease, license, contract or other agreement, instrument or obligation to which
such Seller is a party or by which he or she or any of his or her properties or
assets may be bound, or (ii) conflict with or violate any permit, concession,
franchise, license, judgment, injunction, order, decree, statute, law,
ordinance, rule or regulation applicable to such Seller or any of his or her
properties or assets.

(c) No action by, consent, approval, license, permit, order or authorization of,
or registration, declaration, notice or filing with, any Governmental Entity is
required by or with respect to such Seller in connection with the execution and
delivery of this Agreement by such Seller or the consummation by such Seller of
the transactions contemplated by this Agreement.

2.03. Litigation. There is no litigation, action, suit, proceeding, claim,
arbitration or investigation pending or, to the knowledge of such Seller,
threatened, against such Seller, and such Seller is not subject to any
outstanding order, writ, judgment, injunction or decree of any Governmental
Entity that, in either case, would, individually or in the aggregate,
(a) prevent or materially delay the consummation by such Seller of the
transactions contemplated by this Agreement or (b) otherwise prevent or
materially delay performance by such Seller of any of its material obligations
under this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

2.04. Tax Advisors. Such Seller has been advised to, and has had the opportunity
to, consult with his or her own tax advisors regarding the tax consequences of
the exercise of the Company Options and the transactions contemplated by this
Agreement. With respect to such matters, such Seller has not relied on any
statements or representations of the Company or any of its employees, directors
or agents, written or oral. Such Seller understands that he or she (and not the
Company) will be solely responsible for his or her own tax liability that may
arise as a result of his or her exercise of the Company Options and the sale of
Shares pursuant to this Agreement.

2.05. Consultation with Counsel; Information. Such Seller has had the
opportunity to retain and consult with legal counsel of such Seller’s choosing
and to ask questions of, and receive answers from, persons acting on behalf of
the Company or the Buyer in each case as necessary to understand the terms and
conditions of this Agreement, and to obtain any additional information desired
by such Seller with respect to the transactions contemplated by this Agreement.

2.06. Escrow and Future Consideration. Such Seller acknowledges that the receipt
of Future Payments is subject to the achievement of the Milestones and there is
no assurance that any Milestones will be achieved or that any Future Payments
will be made. Such Seller also acknowledges that a portion of the Total
Consideration payable to such Seller will be reduced by amounts to be paid into
an escrow fund in order to secure certain indemnification obligations under, and
in accordance with the terms of, the Merger Agreement.

3. Representations of the Buyer

The Buyer represents and warrants to each Seller as follows:

3.01. Organization, Standing and Power. The Buyer is a company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, has all requisite corporate power and authority to own, lease and
operate its properties and assets and to carry on its business as now being
conducted, and is duly qualified to do business and, where applicable as a legal
concept, is in good standing as a foreign corporation in each jurisdiction in
which the character of the properties it owns, operates or leases or the nature
of its activities makes such qualification necessary, except for such failures
to be so qualified or in good standing that, individually or in the aggregate,
would not reasonably be expected to have a Buyer Material Adverse Effect. For
purposes of this Agreement, “Buyer Material Adverse Effect” means any material
adverse Change with respect to, or any material adverse effect on, the ability
of the Buyer to consummate, including any material delay in the Buyer’s ability
to consummate, the transactions contemplated by this Agreement.

3.02. Authority; No Conflict; Required Filings and Consents.

(a) The Buyer has all requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated by this Agreement. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this

 

- 5 -



--------------------------------------------------------------------------------

Agreement by the Buyer have been duly authorized by all necessary corporate
action on the part of the Buyer. This Agreement has been duly executed and
delivered by the Buyer and constitutes the valid and binding obligation of the
Buyer, enforceable against the Buyer in accordance with its terms, subject to
the Bankruptcy and Equity Exception.

(b) The execution and delivery of this Agreement by the Buyer do not, and the
consummation by the Buyer of the transactions contemplated by this Agreement
shall not, (i) conflict with, or result in any violation or breach of, any
provision of the certificate of incorporation or by-laws of the Buyer,
(ii) conflict with, or result in any violation or breach of, or constitute (with
or without notice or lapse of time, or both) a default (or give rise to a right
of termination, modification, amendment, cancellation or acceleration of any
obligation or loss of any material benefit or to increased, additional,
accelerated or guaranteed rights or entitlements of any Person) under, require a
consent or waiver under, constitute a change in control under, require the
payment of a penalty under or result in the imposition of any Lien on the
Buyer’s assets under, any of the terms, conditions or provisions of any lease,
license, contract or other agreement, instrument or obligation to which the
Buyer is a party or by which it or any of its properties or assets may be bound,
or (iii) conflict with or violate any permit, concession, franchise, license,
judgment, injunction, order, decree, statute, law, ordinance, rule or regulation
applicable to the Buyer or any of its properties or assets, except in the case
of clauses (ii) and (iii) of this Section 3.02(b) for any such conflicts,
violations, breaches, defaults, terminations, modifications, amendments,
cancellations, accelerations, losses, rights, entitlements, penalties or Liens,
and for any consents or waivers not obtained, that, individually or in the
aggregate, would not reasonably be expected to have a Buyer Material Adverse
Effect.

(c) No action by, consent, approval, license, permit, order or authorization of,
or registration, declaration, notice or filing with, any Governmental Entity is
required by or with respect to the Buyer in connection with the execution and
delivery of this Agreement by the Buyer or the consummation by the Buyer of the
transactions contemplated by this Agreement.

(d) No vote of the holders of any class or series of the Buyer’s capital stock
or other securities is necessary for the consummation by the Buyer of the
transactions contemplated by this Agreement.

3.03. Litigation. As of the date hereof, there is no litigation, action, suit,
proceeding, claim, arbitration or investigation pending or, to the knowledge of
the Buyer, threatened, against the Buyer, and the Buyer is not subject to any
outstanding order, writ, judgment, injunction or decree of any Governmental
Entity that, in either case, would, individually or in the aggregate,
(a) prevent or materially delay the consummation by the Buyer of the
transactions contemplated by this Agreement or (b) otherwise prevent or
materially delay performance by the Buyer of any of its material obligations
under this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

3.04. Investment Representation. The Buyer is acquiring the Shares from each
Seller for its own account for investment and not with a view to, or for sale in
connection with, any distribution thereof, nor with any present intention of
distributing or selling the same; and, except as contemplated by this Agreement
and the agreements contemplated herein, the Buyer has no present or contemplated
agreement, undertaking, arrangement, obligation, indebtedness or commitment
providing for the disposition thereof, in each case, except in compliance with
applicable securities laws.

4. Conditions to Obligations of the Buyer and the Sellers

The obligations of the Buyer and the Sellers under this Agreement are subject to
the fulfillment, prior to the Share Closing, of the following conditions
precedent:

4.01. Satisfaction of Closing Conditions Under Merger Agreement. Each of the
conditions to Closing set forth in Article VII of the Merger Agreement (other
than the delivery of items to be delivered at the Closing and other than
satisfaction of those conditions that by their nature are to be satisfied at the
Closing) shall have been satisfied or waived in accordance with the provisions
of the Merger Agreement.

5. Conditions to Obligations of the Buyer

The obligations of the Buyer under this Agreement are subject to the
fulfillment, prior to the Share Closing, of the following additional conditions
precedent:

5.01. Continued Truth of Representations and Warranties of the Sellers. The
representations and warranties of the Sellers shall be true in all material
respects on and as of the date of the Share Closing as though such
representations and warranties were made on and as of such date.

5.02. Closing Deliveries. The Buyer shall have received at or prior to the Share
Closing the stock certificates representing the Shares duly endorsed in
accordance with Subsection 1.01 of this Agreement.

6. Conditions to Obligations of the Sellers

The obligations of the Sellers under this Agreement are subject to the
fulfillment, prior to the Share Closing, of the following additional conditions
precedent:

6.01. Continued Truth of Representations and Warranties of the Buyer. The
representations and warranties of the Buyer shall be true in all material
respects on and as of the date of the Share Closing as though such
representations and warranties were made on and as of such date.

 

- 7 -



--------------------------------------------------------------------------------

7. Indemnification

7.01. Indemnification by the Sellers. Subject to the terms and conditions of
this Section 7, from and after the Share Closing, each Seller, severally and not
jointly, shall indemnify and hold the Buyer harmless from and against any and
all Damages incurred or suffered by the Buyer or any of its Subsidiaries
(including the Company) to the extent arising out of, resulting from or
constituting any breach or inaccuracy as of the date hereof or as of the date of
the Share Closing of any representation, warranty or covenant or other agreement
made by such Seller in this Agreement.

7.02. Indemnification by the Buyer. Subject to the terms and conditions of this
Section 7, from and after the Share Closing, the Buyer shall indemnify and hold
harmless each Seller from and against any and all Damages incurred or suffered
by any Seller to the extent resulting from or constituting any breach of a
representation or warranty of the Buyer contained in this Agreement (in each
case, as such representation or warranty would read if all qualifications as to
materiality, including each reference to the defined term “Buyer Material
Adverse Effect”, were deleted therefrom).

7.03. Claims for Indemnification. All claims for indemnification made under this
Agreement shall be made in accordance with the procedures set forth in
Section 9.3 of the Merger Agreement.

7.04. Survival of Representations. All representations and warranties made by
the Sellers and the Buyer in this Agreement shall survive the Closing without
limitation.

8. Other Agreements.

8.01. Release of Claims. From and after the Share Closing, each of the Sellers
hereby releases and forever discharges the Buyer, the Transitory Subsidiary, the
Company, the Surviving Corporation and any and all of their past, present and
future affiliated entities, partners, shareholders, independent contractors,
parent corporations, subsidiary corporations, successors, agents, directors,
officers, assigns, employees, representatives, insurers, attorneys, and all
others (the “Released Parties”) of and from all claims, demands, Damages,
obligations, actions and causes of action such Seller has had, now has or might
now have against the Released Parties, or any of them, including those arising
in connection with the grant or exercise of such Seller’s Company Options and
the Tax treatment arising from the exercise thereof, including, without
limitation, any withholding Tax paid or payable by any Released Party in
connection with the exercise thereof and the amount of Tax payable by each of
the Sellers. Each of the Sellers acknowledges and agrees that, as a condition

 

- 8 -



--------------------------------------------------------------------------------

to the execution and delivery of this Agreement, such Seller has not relied on
any Tax advice provided by any of the Released Parties at any time whatsoever.
The foregoing release expressly excludes any and all obligations of (a) the
Buyer set forth in this Agreement, (b) any Released Party, to the extent that
any of the organizational documents of the Company or any of its Subsidiaries or
Affiliates confer rights to indemnification and/or advancement of expenses,
arising under, or in connection with such rights, (c) any Released Party,
arising from or in connection with such Seller’s employment by the Company or
any of its Subsidiaries or affiliates, and (d) any Released Party for directors’
meeting fees and expenses for or in connection with such Seller’s services as a
director of the Company or any of its Subsidiaries.

8.02. Tax Reimbursements. Each Seller agrees that, except as otherwise agreed in
writing by the Buyer, any obligation of the Company to reimburse such Seller for
any taxes and tax services is hereby terminated and each Seller releases and
forever discharges the Released Parties from any obligation to reimburse such
Seller for any such payments.

8.03. Treatment as Company Equityholder. Each Seller agrees that, except for the
provisions for the payment for the Shares set forth herein (which shall be
governed in accordance with the provisions of this Agreement), the Seller shall
be a Company Equityholder for all purposes of the Merger Agreement. Without
limiting the generality of the foregoing, each Seller appoints and constitutes
the Stockholder Representatives to act in their capacity as such under
Section 2.4 of the Merger Agreement.

9. Termination of Agreement

9.01. Termination of Merger Agreement. This Agreement shall automatically
terminate and the obligations of each party hereto shall cease upon the
termination of the Merger Agreement.

9.02. Termination by Agreement of the Parties. This Agreement may be terminated
by the mutual written agreement of the parties hereto.

9.03. Effect of Termination. In the event of any termination of this Agreement
in accordance with Section 9.01 or Section 9.02, the Buyer shall have no further
obligation or liability to the Sellers under this Agreement, and the Sellers
shall have no further obligation or liability to the Buyer under this Agreement;
provided that any such termination shall not relieve any party from liability
for damages for any willful breach of this Agreement.

10. Miscellaneous

10.01. Notices. All notices and other communications hereunder shall be in
writing and shall be sent in accordance with the provisions of the Merger
Agreement. Notices to each of the Sellers shall be sent to the address set forth
below their names on the signature pages hereto.

 

- 9 -



--------------------------------------------------------------------------------

10.02. Entire Agreement. This Agreement and the Merger Agreement constitute the
entire agreement among the parties to this Agreement and supersede any prior
understandings, agreements or representations by or among the parties hereto, or
any of them, written or oral, with respect to the subject matter hereof.

10.03. No Third Party Beneficiaries. This Agreement is not intended to, and
shall not, confer upon any other Person or entity any rights or remedies
hereunder.

10.04. Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of the other parties, and any such assignment without such
prior written consent shall be null and void, except that the Buyer may assign
its rights under this Agreement to a wholly-owned Subsidiary (which may assume
any of Buyer’s obligations under this Agreement) and may make a collateral
assignment of its rights under this Agreement to any Financing Sources; provided
that any such assignment or assumption shall not relieve the Buyer of its
primary liability for its obligations hereunder. Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns.

10.05. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

10.06. Counterparts and Signature. This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. This Agreement may be executed and delivered by
facsimile or .pdf transmission.

10.07. Interpretation. Except where expressly stated otherwise in this
Agreement, the following rules of interpretation apply to this Agreement:
(a) “either” and “or” are not exclusive and “include,” “includes” and
“including” are not limiting; (b) “hereof,” “hereto,” “hereby,”

 

- 10 -



--------------------------------------------------------------------------------

“herein” and “hereunder” and words of similar import when used in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (c) “date hereof” refers to the date set forth in the initial caption
of this Agreement; (d) “extent” in the phrase “to the extent” means the degree
to which a subject or other thing extends, and such phrase does not mean simply
“if”; (e) descriptive headings, the table of defined terms and the table of
contents are inserted for convenience only and do not affect in any way the
meaning or interpretation of this Agreement; (f) definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms; (g) references to a Person or entity are also to its permitted successors
and assigns; (h) references to an “Article,” “Section,” “Exhibit” or “Schedule”
refer to an Article or Section of, or an Exhibit or Schedule to, this Agreement;
(ix) references to “$” or otherwise to dollar amounts refer to the lawful
currency of the United States; (x) references to a federal, state, local or
foreign statute or law include any rules, regulations and delegated legislation
issued thereunder; and (i) references to a communication by a regulatory agency
include a communication by the staff of such regulatory agency.

10.08. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdictions other than those of the State of Delaware.

10.09. Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one (1) remedy will not preclude the
exercise of any other remedy. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity. Each party shall (and
shall cause its Affiliates to) use commercially reasonable efforts to pursue all
legal rights and remedies available in order to minimize the damages for which
it seeks recovery under this Agreement.

10.10. Submission to Jurisdiction.

(a) Each of the parties to this Agreement (i) consents to submit itself to the
exclusive personal jurisdiction of the Court of Chancery of the State of
Delaware, New Castle County, or, if that court does not have jurisdiction, a
federal court sitting in Wilmington, Delaware in any action or proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement, (ii) agrees that all claims in respect of such
action or proceeding may be heard and determined in any such court, (iii) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such

 

- 11 -



--------------------------------------------------------------------------------

court and (iv) agrees not to bring any action or proceeding arising out of or
relating to this Agreement or any of the transactions contemplated by this
Agreement in any other court. Each of the parties hereto waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. Any party hereto may make service on another party
by sending or delivering a copy of the process to the party to be served at the
address and in the manner provided for the giving of notices in Section 10.01.
Nothing in this Section 10.10, however, shall affect the right of any party to
serve legal process in any other manner permitted by law.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.10.

10.11. Foreign Exchange Conversions. If any amount to be paid, transferred,
allocated, reimbursed or calculated pursuant to, or in accordance with, the
terms of this Agreement or any Exhibit or Schedule referred to herein is
originally stated or expressed in a currency other than United States Dollars,
then, for the purpose of determining the amount to be so paid, transferred,
allocated, reimbursed or calculated, such amount shall be converted into United
States Dollars at the Bank of Canada’s noon exchange rate as of the Business Day
immediately prior to (or, if no such quote exists on such Business Day, on the
closest Business Day prior to) the day on which the party required to make such
payment, transfer, reimbursement or calculation first becomes obligated to do so
hereunder.

[Remainder of page intentionally left blank]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of and on the date first above written.

 

COMPANY:

ENOBIA PHARMA CORP.

By:   /s/    Robert Heft          

Title: President and CEO

 

BUYER:

ALEXION PHARMACEUTICALS, INC.

By:   /s/    Vikas Sinha           Title: Senior Vice President and CFO

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

 

SELLERS: ANDREA ACEL   /s/    Andrea Acel        

 

MOHAMAD AHMAD   /s/    Mohamad Ahmad        

 

SOPHIE BINETTE   /s/    Sophie Binette        

 

GUY BOILEAU   /s/    Guy Boileau        

 

ISABEL BOIVIN   /s/    Isabel Boivin        

 

FANNY BONIN   /s/    Fanny Bonin        

 

NATHALIE BRISSETTE   /s/    Nathalie Brissette          

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

 

ALEXANDRE CARON   /s/    Alexandre Caron        

 

PAOLA CHABOT   /s/    Paola Chabot        

 

HELEN CHAN   /s/    Helen Chan        

 

LUC COURNOYER   /s/    Luc Cournoyer        

 

PHILIPPE CRINE   /s/    Philippe Crine        

 

OUMAR SALL DIALLO   /s/    Oumar Sall Diallo        

 

ANNIE DULUDE   /s/    Annie Dulude        

 

BERNHARD EGGIMANN   /s/    Bernhard Eggimann          

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

 

NATACHA FIRENZE   /s/    Natacha Firenze        

 

JACQUELINE YEP GARCIA   /s/    Jacqueline Yep Garcia        

 

GEORGIA GERONTAKOS   /s/    Georgia Gerontakos        

 

FRANCINE GERVAIS   /s/    Francine Gervais        

 

JULIE GUIMOND   /s/    Julie Guimond        

 

ROBERT HEFT   /s/    Robert Heft        

 

GENEVIEVE HELIE   /s/    Genevieve Helie        

 

FRANCOIS HUDON-DAVID   /s/    Francois Hudon-David          

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

 

SIMON JOUBERT   /s/    Simon Joubert        

 

MOUNIA KHYARI   /s/    Mounia Khyari        

 

ANNIE LEBLANC   /s/    Annie Leblanc        

 

ERIC LEBLANC   /s/    Eric Leblanc        

 

ISABELLE LEMIRE   /s/    Isabelle Lemire        

 

PIERRE LEONARD   /s/    Pierre Leonard        

 

LINE LESPERANCE   /s/    Line Lesperance        

 

THOMAS LOISEL   /s/    Thomas Loisel          

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

 

LUC MAINVILLE   /s/    Luc Mainville        

 

CAROLINE MOREL   /s/    Caroline Morel        

 

MOWAFAK NASSANI   /s/    Mowafak Nassani        

 

DONALD PAQUETTE   /s/    Donald Paquette        

 

MARIE PARAT   /s/    Marie Parat        

 

JOHANNE PION   /s/    Johanne Pion        

 

TRUDIE RESCH   /s/    Trudie Resch        

 

ANNIE SALESSE   /s/    Annie Salesse          

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

 

CLAUDE SARRAZIN   /s/    Claude Sarrazin        

 

CLAIRE VEZINA   /s/    Claire Vezina        

 

ANDREA WAKEFIELD   /s/    Andrea Wakefield          

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Agreement and Plan of Merger

The Agreement and Plan of Merger was filed as Exhibit 2.1 to the Current Report
on Form 8-K filed by the Buyer on January 4, 2012. The First Amendment to the
Agreement and Plan of Merger was filed concurrently with this Stock Purchase
Agreement, as Exhibit 2.1 to the Current Report on Form 8-K.



--------------------------------------------------------------------------------

Exhibit B

Form of Promissory Note



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

$                               As of                     , 2012

Reference is made to the Agreement and Plan of Merger dated as of December 28,
2011, as amended by a First Amendment to Agreement and Plan of Merger dated
January __, 2012 (as so amended, the “Merger Agreement”) by and among Enobia
Pharma Corp., a Delaware corporation (the “Company”), Alexion Pharmaceuticals,
Inc., a Delaware corporation (the “Buyer”), EMRD Corporation, a Delaware
corporation and a wholly owned subsidiary of the Buyer (the “Transitory
Subsidiary”), and M. Luc Mainville, Jonathan Silverstein, Robert Heft and David
Bonita, solely in their capacity as the Stockholder Representatives (the
“Stockholder Representatives”).

The undersigned,                                          
                             (the “Option Holder”) has executed a Stock Option
Agreement with the Company dated                     , 20            , (the
“Stock Option Agreement”) and has outstanding options to purchase
                        shares of common stock, par value $0.001, of the Company
(the “Options”). The Option Holder has irrevocably elected to exercise all of
the Option Holder’s Options. The Company has agreed to accept this Note from the
Option Holder providing for the payment of the exercise price for the shares to
be issued upon exercise of the Options.

Capitalized terms unless otherwise defined herein shall have the same meaning as
set forth in the Merger Agreement.

FOR VALUE RECEIVED, the Option Holder promises to pay to the order of the
Company, its successors and assigns, at its principal offices at 55 Cambridge
Parkway, Suite 800, Cambridge, MA 02142, the principal sum
of                                                                       and
00/100 United States Dollars (US$                    ) with interest on the
unpaid principal balance from the date hereof, at the annual rate of
                    percent (            %) per annum, but in no event in excess
of the maximum rate permitted by law.

1. PAYMENTS AND PREPAYMENTS.

(a) Unless the maturity of this Note shall otherwise have been accelerated
pursuant to paragraph 2 hereof, this Note shall mature and all unpaid amounts
shall be due and payable in full on the earliest to occur of (i) the Closing
under the Merger Agreement, (ii) upon demand at any time after the termination
of the Merger Agreement and (iii) December 31, 2015 (the “Maturity Date”).

(b) Payments and prepayments of principal and interest on this Note shall be
made at the offices of Enobia at 55 Cambridge Parkway, Suite 800, Cambridge, MA
02142, or such other place or places within the United States as may be
specified in writing by the holder of this Note.



--------------------------------------------------------------------------------

(c) If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity hereof shall be extended to the next succeeding
Business Day.

(d) Option Holder shall not have the right to prepay this Note in whole or in
part.

2. Events of Default. In the event that:

(a) Option Holder fails to make any payment of principal or interest required to
be made on this Note when due; or

(b) Option Holder (i) commences any case, proceeding or other action under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or seeking appointment of a receiver, trustee, custodian or
other similar official for it or for all or any substantial part of its assets,
or shall make a general assignment for the benefit of its creditors, or (ii) is
the debtor named in any other case, proceeding or other action of a nature
referred to in clause (i) above which results in the entry of an order for
relief or any such adjudication or appointment or remains undismissed or
unbonded for a period of sixty (60) days, or (iii) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i) or (ii) above, or (iv) shall generally
not, or shall be unable to, or shall admit in writing its inability to pay his
or her debts as they become due;

then, and in any such event, and at any time thereafter, if such event shall
then be continuing for more than ten (10) days after receipt of written notice
of such default by Option Holder, any holder of this Note may, by written notice
to Option Holder, declare this Note due and payable, whereupon the entire unpaid
balance and other indebtedness on account of this obligation due together with
accrued but unpaid interest, if any, of this Note shall be due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived.

3. Miscellaneous:

(a) No failure by the holder of this Note to exercise any right under this Note,
including any rights resulting from an event of default, shall operate as a
waiver or otherwise prevent the holder from exercising any of its rights under
this Note at any other time, including the exercise by the holder of any rights
at any time during the continuance of such event of default or on the occurrence
of a subsequent event of default.



--------------------------------------------------------------------------------

(b) If this Note or any part of this Note is not paid when due and if the holder
incurs any expenses in connection with its collection, Option Holder agrees to
pay all reasonable expenses so incurred, including reasonable attorneys’ fees,
paralegal fees, costs and expenses.

(c) This Note and the rights and obligations of Option Holder and each holder
hereunder shall be construed in accordance with and be governed by the laws of
the State of Delaware.

(d) Upon payment in full of all outstanding principal and interest due under
this Note, Option Holder’s obligations in respect of payment of this Note shall
terminate and the holder shall promptly return this Note to Option Holder.

(e) The Option Holder expressly agrees that if the Maturity Date arises by
virtue of the occurrence of the Closing under the Merger Agreement, then
(i) this Note shall be paid in full from the consideration otherwise payable to
the Option Holder at the Share Closing under that certain Stock Purchase
Agreement dated the date hereof by and among the Buyer, the Option Holder and
certain other option holders of Enobia listed on Schedule I attached thereto
(the “Stock Purchase Agreement”) and (ii) the Option Holder expressly authorizes
the Buyer to deduct the total principal amount and all accrued interest due
under this Note from the consideration payable to the Option Holder at the Share
Closing and to pay said amount to the Company in satisfaction of this Note.

(f) From and after the Closing, the Option Holder hereby releases and forever
discharges the Buyer, the Transitory Subsidiary, the Company, the Surviving
Corporation and any and all of their past, present and future affiliated
entities, partners, shareholders, independent contractors, parent corporations,
subsidiary corporations, successors, agents, directors, officers, assigns,
employees, representatives, insurers, attorneys, and all others (the “Released
Parties”) of and from all claims, demands, Damages, obligations, actions and
causes of action, arising in connection with the grant or exercise of the Option
Holder’s Company Options and the Tax treatment arising from the exercise
thereof, including any withholding Tax paid or payable by any Released Party in
connection with the exercise thereof. The Option Holder acknowledges and agrees
that, as a condition to the execution and delivery of this Note, the Option
Holder has not relied on any Tax advice provided by any of the Released Parties
at any time whatsoever. The foregoing release expressly excludes any and all
obligations of (a) the Buyer under the Stock Purchase Agreement, (b) any
Released Party, to the extent that any of the organizational documents of the
Company or any of its Subsidiaries or Affiliates confer rights to
indemnification and/or advancement of expenses, arising under, or in connection
with such rights, (c) any Released Party, arising from or in connection with
such Seller’s employment by the Company or any of its Subsidiaries or
affiliates, and (d) any Released Party for directors’ meeting fees and expenses
for or in connection with such Seller’s services as a director of the Company or
any of its Subsidiaries.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Option Holder has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

“OPTION HOLDER” Signature Printed Name:     Address:            



--------------------------------------------------------------------------------

Schedule I